Citation Nr: 0307608	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  02-00 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had honorable active service from July 1968 to 
July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death.  In September 2002, the appellant testified at a Board 
videoconference hearing.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
from January 1969 to January 1970.

2.  He was diagnosed with squamous cell carcinoma of 
maxillary sinus in April 2000.  

3.  He died in July 2000; the death certificate identified 
the immediate cause of death as maxillary sinus cancer with 
metastases.  

4.  The record contains an uncontroverted medical opinion 
indicating that cancer of the maxillary sinus is a 
respiratory cancer linked to exposure to an herbicide agent, 
including Agent Orange.




CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, a 
disability presumably incurred in active service caused the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

As a preliminary matter, the Board acknowledges that there 
has been a change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  Given the facts of this case and the 
favorable decision below, the Board finds that there is no 
additional development needed and any defect in notice did 
not prejudice the appellant in this instance.

II.  Factual background

The veteran's service personnel records confirm that he 
served in Vietnam from January 1969 to January 1970.  He was 
awarded, inter alia, the Vietnam Service Medal with two 
Bronze Service Stars, a Republic of Vietnam Campaign Medal, 
the Bronze Star Medal, the Purple Heart Medal, and the Combat 
Infantryman Badge.  

Medical records show that in April 2000, the veteran was 
diagnosed with squamous cell carcinoma of the maxillary 
sinus.  The tumor was subsequently resected and he was 
treated with chemotherapy and radiation.  Nonetheless, the 
veteran developed metastatic disease involving the liver and 
pelvis, as well as pleural-based masses in the chest, and 
soft tissue masses involving the left iliac muscle and bone.  

In July 2000, the veteran died.  His certificate of death 
indicates that the cause of his death was maxillary sinus 
cancer with metastases.  No autopsy was performed.  At the 
time of his death, service connection was not in effect for 
any disability.  

In September 2000, the appellant filed an application for 
dependency and indemnity compensation, claiming entitlement 
to service connection for the cause of the veteran's death.  
In support of her claim, the appellant submitted a January 
2002 statement from a private physician at the South Texas 
Cancer Center.  The physician indicated that the veteran had 
been under his care from May 2000 until the time of his death 
in July 2000.  He noted that the veteran had been diagnosed 
with a squamous cell carcinoma of the maxillary sinus.  He 
indicated that it was his opinion that cancer of the 
maxillary sinus was a respiratory cancer associated with 
herbicide exposure.  

In September 2002, the appellant testified at a Board 
videoconference hearing.  At the hearing, her representative 
argued that service connection for the cause of the veteran's 
death from carcinoma of the maxillary sinus was warranted 
under 38 C.F.R. § 3.309(e), as a respiratory cancer.  In 
support of his argument in this regard, he submitted an 
excerpt from a medical treatise showing the sinuses were one 
of the organs of the respiratory system.  The appellant's 
representative noted that although section 3.309(e) did not 
specifically list the maxillary sinus as part of the 
respiratory system, the provision did not exclude that part 
of the body either.  Given the veteran's service in Vietnam 
during the Vietnam era, therefore, he argued that service 
connection for the cause of his death from maxillary sinus 
cancer was warranted on a presumptive basis.  

III.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2002).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6) (2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and Type II diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 
3.309(e) (2002).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and PCT shall have become manifest 
to a degree of 10 percent or more within one year of 
separation, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii) (2002).

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities.  38 U.S.C.A. § 1113(a) (West 2002).  Evidence 
which may be considered in rebuttal of service incurrence of 
such disease will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service.  38 C.F.R. § 3.307(d) (2002).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990) (when a claimant seeks VA benefits, and 
the evidence is in relative equipoise, the law dictates that 
he or she shall prevail).

IV.  Analysis

As set forth above, the record shows that the veteran served 
in the Republic of Vietnam from January 1969 to January 1970.  
Moreover, in April 2000, approximately 30 years after his 
Vietnam service, he was diagnosed with carcinoma of the 
maxillary sinus.  He died from that disease shortly 
thereafter.  

Under 38 C.F.R. § 3.309(e) (2002), if a veteran was exposed 
to a herbicide agent during active service, "respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea)" 
shall be service-connected even though there is no record of 
such disease during service.  See also 38 U.S.C.A. 
§ 1116(a)(2)(F) (West 2002).  

The record contains an uncontroverted medical opinion 
indicating that cancer of the maxillary sinus is a 
respiratory cancer linked to exposure to an herbicide agent, 
including Agent Orange.  There is no affirmative evidence in 
the record on appeal to establish that the veteran was not 
exposed to an herbicide agent during his Vietnam service.  38 
C.F.R. §§ 3.307(a)(6) (2002).  Moreover, there is no 
affirmative evidence which establishes that the veteran's 
maxillary sinus cancer was due to any intercurrent injury or 
disease, or was otherwise not incurred in service.  38 
U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d) (2002).  

Therefore, given the evidence of record, the wording in both 
the statutory and regulatory provisions set forth above, and 
noting that the Board is required to give the appellant the 
benefit of the doubt "regarding any issue material to the 
determination of a matter," the Board finds that presumptive 
service connection for maxillary sinus cancer is warranted.  

Under the circumstances of this case, the veteran meets the 
criteria for entitlement to service connection for maxillary 
sinus cancer as a residual of exposure to an herbicidal agent 
while he was on active duty in Vietnam.  Given the cause of 
the veteran's death, service connection for the cause of 
death follows.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2002).  


ORDER

Service connection for the cause of the veteran's death is 
granted.  


____________________________________________
	Kelly. B. Conner
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

